MR. JUSTICE BRYANT delivered the opinion of the court. Plaintiffs brought this action to recover $823.33 allegedly due them by virtue of an assignment of the proceeds of a personal injury action which the assignor, Dante J. Taddeucci, had against the tort feasor, one Rudser. The defendant, attorney for Taddeucci, moved for a summary judgment on the ground that the purported assignment was null and void. The trial court denied the motion and the defendant filed a notice of appeal in which he seeks to have the order denying his motion for a summary judgment reversed. This appeal followed. Under section 77(1) of the Civil Practice Act, (Ch. 110, sec. 77(1), Ill. Rev. Stat.), appeals cannot be taken from any judgments or orders other than those that are final. The order denying the defendant’s motion for a summary judgment is not a final order, and consequently is not appealable. “It is our duty to dismiss such an appeal on our own motion, even where the question of jurisdiction is not raised by any of the parties to the suit.” In re Estate of Shellaberger, Incompetent. Shellaberger v. Merchants National Bank of Aurora, 331 Ill. App. 1, 4. The appeal is dismissed. Appeal dismissed. BURKE, P. J. and FRIEND, J., concur.